 Case 1:03-md-01570-GBD-SN Document 4972 Filed 08/22/19 Page 1 of 1


                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York



                                                   86 Chambers Street, 3rd floor
                                                   New York, New York 10007


                                                   August 22, 2019
By ECF
Honorable Sarah Netburn
United States Magistrate Judge
United States Courthouse
40 Foley Square
New York, NY 10007

                  Re:     In re Terrorist Attacks, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn:

        With the consent of the Plaintiffs’ Executive Committees (“PECs”), we write
respectfully to request an extension of four business days, from August 30 to September
6, 2019, to respond to the remaining aspects of the PECs’ motion to compel with regard
to the Federal Bureau of Investigation (“FBI”). Pursuant to the Court-approved schedule,
ECF No. 4524, the PECs filed the motion on May 31, the FBI responded to certain
aspects of the motion on June 21, and the FBI is to respond to the remaining aspects of
the motion on August 30. The additional time is requested to allow the Department of
Justice to complete its consideration of the privilege issues raised by the motion to
compel.

       We have conferred with the PECs, who consent to the requested extension. We
thank the Court for its consideration of this request.

                                         Respectfully,

                                         GEOFFREY S. BERMAN
                                         United States Attorney for the
                                         Southern District of New York

                                   By:    /s/ Sarah S. Normand
                                          SARAH S. NORMAND
                                          JEANNETTE A. VARGAS
                                          ANDREW E. KRAUSE
                                          Assistant United States Attorneys
                                          86 Chambers Street, 3rd Floor
                                          New York, New York 10007
                                          Tel. (212) 637-2709/2678/2769
